Title: To George Washington from Edward White, 5 November 1795
From: White, Edward
To: Washington, George


          
            sir
            Savannah (Georgia) Novr 5th 1795.
          
          I am inform’d there is a vacancy for Surveyor for the Port of Savannah and from the recommendation of friends I am induced to solicit the appointment—particularly as I am well assured you would with Cheerfullness give a suitable office to a person that had the Honor of serving as an officer under you seven years last War—and one probably who you may recollect Commanded the Light Company of the Eighth Massachusetts Regt at your interview with Sir Guy Carleton—I have resided nearly ten years in this Country, have a family and am settled in this place—Respecting my reputation I could give you letters from many respectable Characters—but suppose it unnecessary, as the opinion of James Seagrove esquire with referance to General Henry Jackson, or any Gentleman of the late Army of my acquaintance or of this place at Philadelphia, will I hope satisfy you on that subject—Mr Caleb Swan, at present I believe Pay-Mastr Genl to the Federal Army, has served with me and is very intimately acquainted with me.
          If from information you find me worthy the appointment I shall accept it with Gratitude. I am sir, with the highest Respect your Most Obedt Humble Servt
          
            Edward White
          
        